Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 is cancelled.  Claim 20 contained a redundant limitation that is already present in claim 19.
Authorization for this examiner’s amendment was given in an interview with Michael Scalise on 02/02/2022.

Response to Arguments
Applicant’s arguments, see page 18, filed 1/25/2022, with respect to claim objections of claim 3 have been fully considered and are persuasive.  The claim objection has been obviated by claim amendments.  The claim objection of claim 3 has been withdrawn. 
Applicant’s arguments, see pages 18-19, filed 1/25/2022, with respect to 35 U.S.C 112(a) written description and enablement rejections of claim 19, have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejections of claim 19 have been overcome by claim amendments.  The limitation “convert that difference into a lateral 
Applicant’s arguments, see page 19, filed 1/25/2022, with respect to 35 U.S.C 112(b) rejection of claim 19 has been fully considered and are persuasive.  The 35 U.S.C 112(b) claim rejection of claim 19 has been obviated by claim amendments.  The 35 U.S.C 112(b) claim rejection of claim 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8, 10-16, 18-19, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 18, and 19, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Leo (U.S 2018/0339134), Tegg, et al. (U.S 2019/0374282), and Holmberg (U.S 2021/0052320)) does not teach 
a collar/collet assembly radially aligned with the spring of the hypotube and the first and second strain-sensing FBGs
wherein, with the at least one light source emitting the first light spectrum into the first FBG and the second light spectrum into the second FBG, and wherein, in comparison to a first state of the reflected first and second Bragg wavelengths with no axial or lateral force imparted to the ablation head, with only an axial 
wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body, the spring of the hypotube 4LRM-FBG-0205deflects out of axial alignment to cause the collar/collet assembly to apply a greater lateral force to the first FBG than to the second FBG so that in comparison to the first state of the reflected first and second Bragg wavelengths, a lateral-force-induced third state of the reflected first Bragg wavelength is shifted a greater amount than a lateral-force-induced fourth state of the reflected second Bragg wavelength, and wherein the controller is programmed to calculate the difference in the lateral-force-induced third and fourth states of the reflected first and second Bragg wavelengths in comparison to the first state of the reflected first and second Bragg wavelengths and to convert the difference into a lateral force magnitude and vector imparted to the ablation head.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792